Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 10, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, an editorial assistant, resigned from her position due to stress. Although claimant had been advised earlier by her physician to quit her job as soon as possible, she nevertheless chose to remain and continued her employment for over a month (compare, Matter of Tubito [Levine], 53 AD2d 730). It is significant that claimant never informed her employer about the work-related medical problems (see, Matter of Cooper [Sweeney], 232 AD2d 678). Notwithstanding the employer’s *820subsequent offer to alleviate the stress and pressure of claimant’s job, claimant insisted on resigning. Notably, claimant had recently received a favorable employment review resulting in a raise and a bonus for her “exemplary” work. Under these circumstances, the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left her position without good cause is supported by substantial evidence (see generally, Matter of Fonseca [New York State Elec. & Gas Corp.—Hudacs], 201 AD2d 818).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.